—In a matrimonial action in which the parties were divorced by judgment entered April 10, 1992, the defendant appeals from (1) an order of the Supreme Court, Nassau County (Maraño, J.), entered December 17, 2001, which, inter alia, denied his motion to vacate the divorce judgment, and (2) an order of the same court entered December 24, 2001, which denied his motion, among other things, to compel certain discovery.
Ordered that the orders are affirmed, without costs or disbursements.
The Supreme Court correctly denied the defendant’s motion to vacate the judgment of divorce (see Culp v Culp, 117 AD2d 700 [1986]).
The defendant’s remaining contentions are without merit. Florio, J.P., Friedmann, H. Miller and Mastro, JJ., concur.